In a matrimonial action in which the parties were divorced by judgment entered August 24, 2001, the defendant appeals from (1) a money judgment of the Supreme Court, Nassau County (Skelos, J.), entered October 3, 2001, which is in favor of the plaintiff and against him in the principal sum of $6,825, and (2) a money judgment of the same court, also entered October 3, 2001, which is in favor of the plaintiff and against him in the principal sum of $129,355.90.
Ordered that the money judgment in the principal sum of $6,825 is affirmed, without costs or disbursements; and it is further,
Ordered that the money judgment in the principal sum of $129,355.90 is reversed, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
Contrary to the defendant’s contention, the plaintiff’s failure to make a formal motion seeking the relief obtained in the money judgments does not warrant vacatur of the money judgments. Not only did the plaintiff serve the defendant with the judgment of divorce, but she served him with notice of settlement for both proposed money judgments (see Donaghy v Donaghy, 203 AD2d 803 [1994]).
However, the money judgment in the principal sum of $129,355.90, which is based on the plaintiff’s distributive award, must be reversed because of our determination on a related appeal (see Sherman v Sherman, 304 AD2d 744 [decided *746herewith]). Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.